DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  the phrase “pausing applying pressure” in line 6 needs to be changed to “pausing applying pressure at the third pressure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 42 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 5,029,589).

Regarding claim 42, Kato discloses the method further including decreasing pressure in the pressure cuff on the limb from the second pressure to approximately the baseline pressure (col. 4 lines 60-63).  
Regarding claim 45, Kato discloses wherein applying pressure at a third pressure includes applying pressure at the third pressure multiple times to reach the second pressure (Fig. 4, col. 4 lines 20-29, lines 39-49).
Regarding claim 46, Kato discloses the method further including applying high-frequency pressure pulses to the pressure cuff on the limb (Fig. 4).  


Claims 53-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs (US 5,968,073).
Regarding claim 53, Jacobs discloses a method of applying compression to a limb comprising applying pressure to the limb so that the pressure applied to the limb increases from a baseline pressure (i.e. at 0 mmHg) to a second pressure (PTourniquet) higher than the baseline pressure followed by decompression to approximately the baseline pressure, wherein pressure applied to the limb increasing from the baseline to the second pressure reaches the second pressure using a plurality of pressure pulses (Fig. 3-4B, col. 6 lines 3-52 which in part recites: 
“The most distal cell (cell 36D in FIG. 2) is inflated over the given time period. Cell 36D is not inflated to a constant pressure during the time period, but rather is most preferably inflated with pulses of pressure, the pressure fluctuating between a maximum value, called P.sub.pulse max, and a minimum value, called P.sub.pulse min, during a portion of the given time period, called time interval A. For example, P.sub.pulse max and P.sub.pulse min may be in the range of 0-250 mm Hg. The easing of pressure to P.sub.pulse min allows the engorged tissue to which cell 36D applies pressure, to immediately refill between pressure rises to P.sub.pulse max. The cell thus dynamically decongests the engorged tissue to which the cell applies pressure. The dwell time at each P.sub.pulse max and P.sub.pulse min may be selected or preprogrammed as desired, ranging from substantially instantaneous to a few milliseconds or seconds, for example. 
Alternatively, other non-constant functions of pressure may be used to inflate cell 36D, such as sinusoidally fluctuating the pressure between P.sub.pulse max and P.sub.pulse min. 
Once time interval A has ended, cell 36D is then inflated to a tourniquet pressure for the remainder of the given time period, called time interval B. The tourniquet pressure may or may not be higher than P.sub.pulse max. While cell 36D is still at tourniquet pressure, the next neighboring cell proximal to cell 36D, designated by reference numeral 36N in FIG. 2, is inflated with pulses of pressure that fluctuate between P.sub.pulse max, and P.sub.pulse min, during a portion of a given time period. In FIG. 3, this portion is equal to time interval A, but it is appreciated that it could be any other time period as well, depending on the required treatment. Once time interval A has ended, cell 36N is inflated to tourniquet pressure for the remainder of the given time period, called time interval B. Again, it is appreciated that the remainder of the time period may alternatively be some other time period other than time interval B”).
Regarding claim 54, Jacobs discloses wherein application of the plurality of pressure pulses includes selected time intervals between adjacent ones of the plurality of pressure pulses (Fig. 3-4B, abstract).
Regarding claim 55, Jacobs discloses a method of applying compression to a limb comprising applying pressure to the limb so that the pressure applied to the limb increases from a baseline pressure (i.e. at 0 mmHg) to a second pressure (PTourniquet) higher than the baseline pressure followed by decompression to approximately the baseline pressure (Fig. 3-4B), wherein pressure applied to the limb reaches the second pressure using a plurality of pressure pulses (Fig. 3-4B, col. 6 lines 3-52 (part of which is provided above)) wherein the plurality of pressure pulses includes at least first and second pressure pulses (Fig. 3-4B, col. 6 lines 3-52), and further including sensing a pressure of a compression cuff on a limb (via 44) and adjusting the second pressure pulse (col. 3 lines 56-59, col. 5 lines 59-67, col. 6 lines 3-52, Fig. 3, shows a plurality of pressure pulses including first and second pressure pulses (i.e. any single pulse or any pair of pulses can be considered first or second pressure pulses. Also please note that any combination of number of pulses shown in Fig. 3 can be considered the first pressure pulse or the second pressure pulse). Jacobs in col. 3 lines 56-59 recites: “Preferably each cell includes a pressure sensor for sensing a pressure of inflation and deflation of the cell. The pressure controller may inflate the cells in accordance with a programmable inflation scheme”. As such the pressure pulses, including the second pressure pulse, can be adjusted according to a programmed scheme. Jacobs also discloses that the dwell time of each of the PPulse Max and PPulse Min can be selected or programmed as desired (see col. 6 lines 9-27)).  
Regarding claim 56, Jacobs discloses wherein adjusting the second pressure pulse includes adjusting a duration of the second pressure pulse (col. 6 lines 9-27).
Regarding claim 57, Jacobs discloses wherein adjusting the second pressure pulse includes splitting the second pressure pulse into a plurality of pressure pulses (Jacobs in Fig. 3, shows a plurality of pressure pulses including first and second pressure pulses (i.e. any single pulse or any pair of pulses can be considered first or second pressure pulses. Also please note that any combination of number of pulses shown in Fig. 3 can be considered the first pressure pulse or the second pressure pulse). According to the BRI, any two or more of the pulses, shown in Fig. 3 of Jacobs below, can be considered a second pressure pulse. Figure below is shown as an example only. Any combination of pulses (A-E) can be considered a second pulse (i.e. the second pulse shown below is split into a plurality of pulses (B, C and D)). 






[AltContent: textbox (E)][AltContent: textbox (Second pulse
(within the bracket))]

[AltContent: textbox (A)][AltContent: textbox (E)][AltContent: textbox (Decompression to approximately the baseline pressure)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: textbox (B)]
    PNG
    media_image1.png
    175
    303
    media_image1.png
    Greyscale

Regarding claim 58, Jacobs discloses the method further including sensing a pressure (via 44) applied to a compression cuff on a limb and decreasing the pressure applied to the compression cuff on the limb (Fig. 3-4B, col. 3 lines 56-59, col. 5 lines 59-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 5,029,589).
Claims 44, 49, 51) (MPEP 2144.05).

Claims 38, 43, 47-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kato as applied to claims 37, 42 and 51 above, and further in view of Booth (US 5,518,000).
Kato is silent about wherein interrupting the third pressure includes closing a valve/ wherein applying pressure to a pressure cuff on the limb includes opening a first valve, and decreasing pressure applied to the pressure cuff on the limb includes opening a second valve when the first valve is closed/ opening a deflation valve after interrupting the third pressure/further including using a compression controller having a 
Regarding claim 38, Booth teaches wherein interrupting a (third) pressure includes closing a valve (111, col. 4 lines 12-19).  
Regarding claim 43, Booth teaches wherein applying pressure to a pressure cuff on a limb includes opening a first valve (111, col. 4 lines 7-9), and decreasing pressure applied to the pressure cuff on the limb includes opening a second valve (102) when the first valve is closed (col. 4 lines 18-30).  
Regarding claim 52, Booth teaches the method further including opening a deflation valve after interrupting the third pressure (col. 4 lines 18-30).   
Regarding claim 47, Booth teaches the method further including using a compression controller having a pressurization tank (109) and a valve (111) between the pressurization tank and the pressure cuff on the limb (Fig. 1). 
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Kato’s invention/method wherein interrupting the third pressure includes closing a valve/ wherein applying pressure to a pressure cuff on the limb includes opening a first valve, and decreasing pressure applied to the pressure cuff on the limb includes opening a second valve when the first valve is closed/opening a deflation valve after interrupting the third pressure/further including using a compression controller having a pressurization tank and a valve between the pressurization tank and the pressure cuff on the limb as taught by Booth  in order to provide a more efficient way of controlling/regulating the amount of pressure being applied to the cuff and the limb of the user.
Claims 47- 48) (MPEP 2144.05).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Christoffel (US 4,186,732) in view of Doron et al. (US 2016/0262971 A1).
Regarding claim 39, Christoffel teaches a method of applying compression to a limb from a baseline pressure to a second pressure higher than the baseline pressure including applying pressure to a pressure cuff (1 with 2, Fig. 1) on the limb at a third pressure (peak pressure, Fig. 2) higher than the second pressure (plateau pressure, Fig. 2), and interrupting the third pressure applied to the pressure cuff when the pressure of the pressure cuff reaches approximately the second pressure (Fig. 2, col. 3 
Christoffel is silent about the predetermined duration being a calculated duration/during a period of increasing pressure from the baseline pressure to the second pressure for compression with the pressure cuff calculating a duration of pressurization at the third pressure necessary to reach the second pressure.
Regarding claim 39, Doron teaches during a period of increasing pressure from a baseline pressure to another pressure for compression with the pressure cuff calculating a duration of pressurization at a (third) pressure necessary to reach the another pressure (abstract, ¶ [0010], ¶ [0017], please note that upon modification of Christoffel’s invention/method with the step of calculating the pressurization duration as taught by Doron, interrupting the third pressure applied to the cuff would follow the calculation of the duration of the pressurization at the third pressure necessary to reach the second pressure and the third pressure is interrupted at the end of the calculated duration).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Christoffel’s invention/method with calculating the pressurization duration/calculated pressurization duration at the third pressure necessary to reach the second pressure as taught by Doron in order to provide for a more accurate pressurization and interruption of the third pressure, and therefore provide a more efficient device. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Christoffel as modified by Doron as applied to claim 39 above, and further in view of Meyer et al. (US 2009/0062703 A1).
Christoffel as modified by Doron is silent about wherein pressurization at the third pressure is applied a plurality of times to reach the second pressure.
Regarding claim 40, Meyer teaches Christoffel as modified by Doron is silent about wherein pressurization at the third pressure is applied a plurality of times to reach the second pressure (Fig. 12B).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Christoffel’s invention/method in view of Doron wherein applying pressure at a third pressure includes applying pressure at the third pressure multiple times to reach the second pressure as taught by Meyer in order to provide for various compression therapies with different compression profiles/waveforms according to the users’ needs.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Christoffel (US 4,186,732) in view of Doron et al. (US 2016/0262971 A1) and Meyer et al. (US 2009/0062703 A1).
Regarding claim 41, Christoffel teaches a method of applying compression to a limb from a baseline pressure to a second pressure higher than the baseline pressure including applying, pressure to a pressure cuff (1 with 2, Fig. 1) on the limb at a third pressure (peak pressure, Fig. 2) higher than the second pressure (plateau pressure, Fig. 2), and interrupting the third pressure applied to the pressure cuff when the 
Christoffel is silent about the predetermined duration being a calculated duration/step of calculating the duration of pressurization.
Regarding claim 41, Doron teaches calculating a duration of pressurization at a (third) pressure necessary to reach another (the second) pressure (abstract, ¶ [0010], ¶ [0017], please note that upon modification of Christoffel’s invention/method with the step of calculating the pressurization duration as taught by Doron, interrupting the third pressure applied to the cuff would follow the calculation of the duration of the pressurization at the third pressure necessary to reach the second pressure and the third pressure is interrupted at the end of the calculated duration).  
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Christoffel’s invention/method with calculating the pressurization duration/calculated pressurization duration at the third pressure necessary to reach the second pressure as taught by Doron in order to provide for a more accurate pressurization and interruption of the third pressure, and therefore provide a more efficient device. 
Christoffel in view of Doron is silent about applying pressure to the pressure cuff on the limb at the third pressure a plurality of times to reach the second pressure, 
Regarding claim 41, Meyer teaches a method of applying pressure to the pressure cuff on the limb at a third pressure a plurality of times to reach a second pressure (Fig. 12B), wherein the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval (Fig. 12B, please note that as much as applicant has shown the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval, Meyer has also shown such in Fig. 12B).  
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Christoffel’s invention/method in view of Doron wherein applying pressure at a third pressure includes applying pressure at the third pressure multiple times to reach the second pressure, wherein the pressurization at the third pressure applied a plurality of times is separated by at least one static pressure interval as taught by Meyer in order to provide for various compression therapies with different compression profiles/waveforms according to the users’ needs.

Response to Arguments
Applicant’s arguments filed on 09/03/2021 have been considered, some of which are moot in view of the new ground of rejection and others are not persuasive.	
Applicant’s arguments regarding Brunner and Goto have been considered but are moot, since neither Brunner not Goto has been relied upon as a teaching reference. 
second pressure (PTourniquet) higher than the baseline pressure followed by decompression to approximately the baseline pressure (Fig. 3). As such, PTourniquet has been considered to be the second pressure which is higher than the baseline pressure. It can be seen from Figs. 3-4 and col. 6 lines 3-52, that the pressure is applied to the limb increasing from a baseline pressure to the second pressure (PTourniquet)  reaches the second pressure (PTourniquet)  using a plurality of pressure pulses (See Fig. 3). It can be seen that the overall pressure increases from the baseline to the second pressure using a plurality of pulses. Jacons in col. 6 lines 3-52 in part recites: 
“The most distal cell (cell 36D in FIG. 2) is inflated over the given time period. Cell 36D is not inflated to a constant pressure during the time period, but rather is most preferably inflated with pulses of pressure, the pressure fluctuating between a maximum value, called P.sub.pulse max, and a minimum value, called P.sub.pulse min, during a portion of the given time period, called time interval A. For example, P.sub.pulse max and P.sub.pulse min may be in the range of 0-250 mm Hg. The easing of pressure to P.sub.pulse min allows the engorged tissue to which cell 36D applies pressure, to immediately refill between pressure rises to P.sub.pulse max. The cell thus dynamically decongests the engorged tissue to which the cell applies pressure. The dwell time at each P.sub.pulse max and P.sub.pulse min may be selected or preprogrammed as desired, ranging from substantially instantaneous to a few milliseconds or seconds, for example. 
Alternatively, other non-constant functions of pressure may be used to inflate cell 36D, such as sinusoidally fluctuating the pressure between P.sub.pulse max and P.sub.pulse min. 
Once time interval A has ended, cell 36D is then inflated to a tourniquet pressure for the remainder of the given time period, called time interval B. The tourniquet pressure may or may not be higher than P.sub.pulse max. While cell 36D is still at tourniquet pressure, the next neighboring cell proximal to cell 36D, designated by reference numeral 36N in FIG. 2, is inflated with pulses of pressure that fluctuate between P.sub.pulse max, and P.sub.pulse min, during a portion of a given time period. In FIG. 3, this portion is equal to time interval A, but it is appreciated that it could be any other time period as well, depending on the required treatment. Once time interval A has ended, cell 36N is inflated to tourniquet pressure for the remainder of the given time period, called time interval B. Again, it is appreciated that the remainder of the time period may alternatively be some other time period other than time interval B”.
  In response to applicant’s arguments regarding Meyer and that the curves in Figs. 12 arise from the applied pressure suddenly overcoming the blockage due to the weight of the obese leg, after which the pressure is evenly distributed across the compression cuff and drops temporarily before rising again, and that there is no teaching or suggestion in Meyer of multiple inflation pulses, the Examiner respectfully disagrees and would like to mention the followings. In response to applicant’s statement reciting: “the curves in Figs. 12 arise from the applied pressure suddenly overcoming the blockage due to the weight of the obese leg”, the Examiner respectfully requesting the applicant to provide citations where such is recited in Meyer, specifically with respect to Fig. 12B. Meyer teaches that the controller intermittently inflating inflatable sections (¶ [0045]), and that Fig. 12B shows a more rapid inflation and more fully decayed bladder in about 6 sec. As can be seen, in Fig. 12B, applying pressure at a (third pressure) includes applying pressure at the third pressure multiple times to reach 
In response to applicant’s arguments regarding Christoffel failing to teach calculation being carried out during any pressurization step, and that Doron fails to teach or suggest the elements missing from Christoffel and Meyer, the Examiner would like to mention that as mentioned above, Christoffel is silent about the predetermine duration being a calculated duration, rather Doron teaches such limitations including during a period of increasing pressure from the baseline pressure to the second pressure for compression calculating a duration of pressurization at the third pressure necessary to reach the second pressure (see abstract, ¶ [0010] and ¶ [0017] of Doron).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0163402 A1 to Lamego et al. (pertinent to claims 38, 43, 52).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             
/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784